DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 – 17, drawn to a polymer composition, classified in C08L1/12.
II.	Claim 18, drawn to a medical device, classified in C08L1/12. 

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination because there is no limitation on the impact modifier in the combination as there is in the subcombination (i.e. bio-based, acrylic core/shell particles, or mixtures thereof). Also, the subcombination has separate utility because the subcombination can be used in a different way such as an interior car part. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
During a telephone conversation with Tim Cassidy on April 27, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Claim Analysis
3.	Summary of Claim 1:
A polymer composition comprising: 

a cellulose acetate; 

a plasticizer; 

at least one impact modifier, 

the impact modifier comprising a bio-based 5impact modifier, acrylic core/shell particles, or mixtures thereof; 

and wherein the polymer composition exhibits an Izod notched impact strength of about 100 J/m at 230C or greater.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4, 6-8, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. (US Patent 5,580,911) as listed on the IDS dated 4/12/2021.
	Regarding claim 1, Buchanan et al. teach compositions and articles comprising cellulose esters and aliphatic-aromatic copolyesters (Abstract), wherein the preferred cellulose ester is cellulose acetate (col. 8 line 4), wherein the aliphatic polyester are polyhydroxyalkanoates that are derived from biological sources (col. 13 line 6), wherein the compositions containing increasing amounts of the aliphatic polyester demonstrates an increase in impact strength (Table XIV; 10% PTG has an izod impact strength of 1.7 ft-lb/in and 20% PTG has an izod impact strength of 4.6 ft-lb/in) thereby the aliphatic polyester reads on the claimed impact modifier comprising a bio-based impact modifier, wherein the composition and articles further comprise a plasticizer (col. 13 line 22), and wherein Buchanan et al. teach the compositions exhibit an Izod notched impact strength of 2 to 15 ft-lb/in (col. 15 line 14) thereby corresponding to 110 to 800 J/m and reading on the claimed range of about 100 J/m or greater at 23 °C.
	Regarding claim 2, Buchanan et al. teach the composition comprising a flexural modulus of 3.8 x 105 psi to 1.5 x 105 psi (col. 15 line 12) which corresponds to 1034 to 2620 MPa thereby reading on the claimed range of about 500 MPa and 2000 MPa. Buchanan et al. further teach the elongation at break of the composition in preferred embodiments is 48% and 36% respectively (Table IV) thereby reading on the claimed range of about 12% or greater and about 150% or less. Buchanan et al. teach a preferred composition having an izod impact strength of 4.6 ft-lb/in (Table XIV) which corresponds to 250 J/m thereby reading on the claimed range of about 110 J/m to 600 J/m.
	 Regarding claim 4, Buchanan et al. teach the aliphatic polyesters having a Tg of less than -30 °C (col. 3 line 64) thereby reading on the claimed range of less than about -10 °C.
	Regarding claim 6, Buchanan et al. teach the bio based impact modifier are polyhydroxyalkanoates that are derived from biological sources (col. 13 line 6).
	Regarding claim 7, Buchanan et al. teach poly(butylene terephthalate) (col. 4 line 17).
	Regarding claim 8, Buchanan et al. teach poly(tetramethylene adipate-co-terephthalate) [85/15], poly(tetramethylene succinate-co-terephthalate) [85/15] (col. 11 lines 43-44).
	Regarding claim 14, Buchanan et al. teach the cellulose ester in an amount of from 5% to about 98% (col. 5 line 31) and the plasticizer in an amount of 12% (Example 11) thereby reading on the claimed range of from about 15% to about 85% by weight for the cellulose acetate and from about 8% to about 40% by weight of the plasticizer. 
	Regarding claim 15, Buchanan et al. teach polycaprolactone is blended with the cellulose ester (col. 2 line 37) wherein the polycaprolactone are prepared biologically (col. 3 lines 44-49).
	Regarding claims 16 and 17, Buchanan et al. teach articles comprising the composition wherein the article is automotive trim (col. 15 line 1) thereby reading on the automotive part as required by the instant claim.
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,580,911) as listed on the IDS dated 4/12/2021 in view of Yao et al. (US PG Pub 2019/0276638 A1) as listed on the IDS dated 4/7/2022.
	Regarding claims 3, 9-11, Buchanan et al. teach the polymer composition as defined in claim 1 as set forth above and incorporated herein by reference. Buchanan et al. teach the aliphatic aromatic polyester can be blended with polyacrylates (col. 7 line 18) such as polymethyl methacrylate (PMMA) and polyethyl methacrylate (PEMA) (col. 10 lines 21-22).
	Buchanan et al. do not particularly teach the PMMA and PEMA are core/shell particles. Buchanan et al. are further silent on the core shell comprising first polymer in the core and the second polymer in the shell having a lower Tg than the first polymer and are further silent still on the core of the shell comprising a polymer formed from a butyl acrylate monomer or an ethyl hexyl acrylate monomer wherein the shell is methyl methacrylate.
	Yao et al. teach resin compositions comprising cellulose acylate and a polyester resin, comprising an impact modifier, wherein the impact modifier comprises a core-shell structure polymer a polymer in which a methyl methacrylate polymer is bonded to a polybutyl acrylate rubber thereby reading on the core/shell particle, the core comprising butyl acrylate and the shell comprising methyl methacrylate and wherein the second polymer in the shell having a lower Tg than the first polymer which is in the core. Yao et al. offer the motivation of choosing this core shell impact modifier due to its ability to produce resin molded bodies having higher weld-line impact strength ([0219], Table 2; AE3). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the core shell particles of Yao et al. as the polyacrylate of Buchanan et al., thereby arriving at the claimed invention.
Regarding claim 12, Buchanan et al. teach polycaprolactone is blended with the cellulose ester (col. 2 line 37) wherein the polycaprolactone are prepared biologically (col. 3 lines 44-49).
  
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,580,911 as listed on the IDS dated 4/12/2021) in view of Dellinger (US Patent 8,563,140 B2) as listed on the IDS dated 4/7/2022.
Regarding claim 5, Buchanan et al. teach the polymer composition as defined in claim 1 as set forth above and incorporated herein by reference. Buchanan et al. teach the polyesters are semi-crystalline (claim 45). 
Buchanan et al. do not particularly teach the polyesters are amorphous.
	Dellinger et al. teach cellulose ester compositions comprising cellulose ester and biodegradable polymers such as polyvinyl acetate polymers, polylactic polymers or polyvinyl butyral copolymers, wherein the polymers are amorphous polymers with no defined melting point (col. 5 lines 40-53). Dellinger et al. offer the motivation of using these polymers due to their ability to lower the cost and improve moisture barrier properties (col. 5 line 39). In light of these benefits, it would be obvious to one of ordinary skill in the art to use the amorphous polymers of Dellinger et al. as the impact modifier of Buchanan et al., thereby arriving at the claimed invention.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,580,911 as listed on the IDS dated 4/12/2021) in view of Itoh et al. (US Patent 5,478,386 A) as listed on the IDS dated 4/7/2022.
 	Regarding claim 13, Buchanan et al. teach the polymer composition as defined in claim 1 as set forth above and incorporated herein by reference. Buchanan et al. teach the plasticizer is dioctyl adipate, among others (col. 1 line 46). 
Buchanan et al. do not teach the plasticizer is triacetin.
	Itoh et al. teach cellulose ester compositions and articles, wherein the composition comprises plasticizers, wherein the triacetin is a functional equivalent to dioctyl adipate as a plasticizer (col. 6 lines 31-35) as disclosed by Buchanan et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to substitute the triacetin of Itoh et al. as the plasticizer in Buchanan, et al., thereby arriving at the claimed invention.
	

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763